          Case 3:19-cv-07919-JSC Document 1 Filed 12/03/19 Page 1 of 6



 1   JAMES A. QUADRA, State Bar No. 131084
     REBECCA M. COLL, State Bar No. 184468
 2   QUADRA & COLL, LLP
 3   649 Mission Street, 5th Floor
     San Francisco, California 94105
 4   Telephone: (415) 426-3502
     Facsimile: (415) 874-1962
 5
 6   MATTHEW BOBO, Pro Hac Vice Application Pending
     KATY L. HART, Pro Hac Vice Application Pending
 7   LAW OFFICE OF MATTHEW BOBO, PLLC
 8   4916 Camp Bowie Blvd.
     Fort Worth, Texas 76107
 9   Telephone: (817) 529-0774
     Facsimile: (817) 698-9401
10
     Attorneys for Plaintiff Dewayne Johnson
11
12                   IN THE UNITED STATES DISTRICT COURT FOR THE
13                           NORTHERN DISTRICT OF CALIFORNIA
14
15   DEWAYNE JOHNSON,                                    Case No.

16                          Plaintiff,                   COMPLAINT AND DEMAND FOR
                                                         JURY TRIAL
17
18         v.

19   ARENTZ LAW GROUP, P.C.,
20          Defendants.

21
22          NOW COMES, Dewayne Johnson (“Plaintiff” and/or “Dewayne Johnson”) and files this

23   Complaint and Demand for Jury Trial against Arentz Law Group, P.C. (“Defendant” and/or

24   “Arentz”), and alleges as follows:

25                                        I. INTRODUCTION

26          1.      This action arises out of Defendant Arentz’s commercial misappropriation of

27   Plaintiff Dewayne Johnson’s name, likeness, photograph, and personal information to solicit

28   clients to purchase Defendant Arentz’s legal services.


                                                    1
     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:19-cv-07919-JSC Document 1 Filed 12/03/19 Page 2 of 6



 1
            2.      Plaintiff Dewayne Johnson seeks actual and compensatory damages, punitive
 2   damages, attorneys’ fees and costs, and other appropriate legal and equitable relief.
 3                                              II. PARTIES
 4          3.      Plaintiff Dewayne Johnson is an individual resident of the State of California.
 5          4.      Defendant Arentz Law Group, PC is an Arizona Professional Corporation that
 6   does not maintain a registered agent in the State of California for service of process. Arentz may
 7   therefore be served via its registered agent in Arizona, Robert Arentz, 3101 N. Central Avenue,
 8   Suite 100, Phoenix, AZ 85012.
 9                                 III. VENUE AND JURISDICTION
10          5.      Jurisdiction of this case is proper pursuant to 28 USC §1332(a) because the matter
11   in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between
12   citizens of different States. This Court has jurisdiction over Defendant Arentz Law Group because
13   Defendant Arentz Law Group does business in this District, has sufficient minimum contacts with
14   California, or otherwise intentionally avails itself of the California market so as to render the
15   exercise of jurisdiction over it by this Court consistent with traditional notions of fair play and
16   substantial justice. Venue is proper in this District pursuant to 28 USC §1391 because a
17   substantial part of the events or omissions giving rise to this claim occurred in this District.
18                                           IV. FACTS
19          6.      Plaintiff Dewayne Johnson was the plaintiff in Dewayne Johnson v. Monsanto
20   Company, Cause No. CGC-16-550128 in the Superior Court of San Francisco, California, the
21   first Roundup® weed killer cancer lawsuit to proceed to trial, that resulted in a $289.2 million
22   verdict against Monsanto in August of 2018. Plaintiff Dewayne Johnson was represented by
23
     Kincheloe Litzenburg &Pendleton, PLLC in that trial.
24          7.      After receiving that verdict, Plaintiff Dewayne Johnson discovered that Defendant
25   Arentz Law Group was, and still is, using his name, likeness, photograph, and personal
26   information on its website in an effort to solicit clients for their legal services, and without
27   Plaintiff Dewayne Johnson’s consent.
28


                                                       1
     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:19-cv-07919-JSC Document 1 Filed 12/03/19 Page 3 of 6



 1
            8.      Defendant Arentz Law Group’s use of Plaintiff Dewayne Johnson’s name,
 2   likeness, photograph, and personal information on its website falsely represents that Plaintiff
 3   Dewayne Johnson is somehow associated with Defendant Arentz Law Group, that Defendant
 4   Arentz Law Group represented him and/or has his endorsement.
 5          9.      Plaintiff Dewayne Johnson did not authorize Defendant Arentz Law Group’s use
 6   of his name, likeness, photograph, and personal information on its website. Plaintiff Dewayne
 7   Johnson was never contacted by Defendant Arentz Law Group seeking his permission to do so,
 8   nor was Plaintiff Dewayne Johnson compensated for same.
 9          10.     Defendant Arentz Law Group’s misappropriation of Plaintiff Dewayne Johnson’s
10   name, likeness, photograph, and personal information on its website was, and is, intentional and
11   purposefully designed and intended to deceive the public into believing that Defendant Arentz
12   Law Group is associated with or helped procure the $289.2 million verdict for Plaintiff Dewayne
13   Johnson, which, in a market where law groups are going to great lengths to sign Roundup®
14   plaintiffs, gives Defendant Arentz Law Group a competitive edge. Upon information and belief,
15   Defendant Arentz Law Group has profited, and will continue to profit, from its unlawful
16   misappropriation of Plaintiff Dewayne Johnson’s name, likeness, photograph, and personal
17   information on its website to sign up new clients.
18                                    FIRST CLAIM FOR RELIEF
19                         Violation of the Lanham Act, 15 U.S.C. § 1125 (a)

20          11.     All of the foregoing paragraphs are re-alleged and incorporated herein for all

21   purposes.

22          12.     As set forth above, Defendant Arentz has engaged in commercial activity that is

23   likely to cause confusion and/or mislead consumers into believing that Plaintiff has endorsed,

24   retained, or otherwise approved of their services when, in fact, he has not.

25          13.     Defendant Arentz’s acts have, upon information and belief, misled and confused

26   consumers, and continue to do so.

27          14.     Such conduct amounts to a willful violation of 15 U.S.C. § 1125 (a).

28          15.     As a result of Defendant Arentz’s acts, Plaintiff has suffered, and will continue to
     suffer injury in an amount to be proven at trial.
                                                         1
     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:19-cv-07919-JSC Document 1 Filed 12/03/19 Page 4 of 6



 1                                   SECOND CLAIM FOR RELIEF
 2        Violation of California Civil Code § 3344 (California Statutory Right of Publicity)

 3
             16.     All of the foregoing paragraphs are re-alleged and incorporated herein for all
 4
     purposes.
 5
             17.     California Civil Code § 3344(a) states:
 6
 7           Any person who knowingly uses another’s name, voice, signature, photograph,
             or likeness, in any manner, on or in products, merchandise, or goods, or for
 8           purposes of advertising or selling, or soliciting purchases of, products,
 9           merchandise, goods or services, without such person’s prior consent, or, in the
             case of a minor, the prior consent of his parent or legal guardian, shall be liable for
10           any damages sustained by the person or persons injured as a result thereof. In
             addition, in any action brought under this section, the person who violated the
11           section shall be liable to the injured party or parties in an amount equal to the
12           greater of seven hundred fifty dollars ($750) or the actual damages suffered by
             him or her as a result of the unauthorized use, and any profits from the
13           unauthorized use that are attributable to the use and are not taken into account in
             computing the actual damages. In establishing such profits, the injured party or
14           parties are required to present proof only of the gross revenue attributable to such
15           use, and the person who violated this section is required to prove his or her
             deductible expenses. Punitive damages may also be awarded to the injured party
16           or parties. The prevailing party in any action under this section shall also be
             entitled to attorney’s fees and costs.
17
18           18.     Defendant Arentz used Plaintiff Dewayne Johnson’s name, likeness, photograph,
19   and personal information knowingly and deliberately, without Plaintiff Dewayne Johnson’s
20   consent, for purposes of advertising, selling, and/or soliciting the purchase of its legal services.
21           19.     Plaintiff Dewayne Johnson has suffered actual damages as a result of Defendant
22   Arentz’s knowing and deliberate use of his name, likeness, photograph, and personal information
23   in advertising, selling, and/or soliciting the purchase of its legal services.
24           20.     Defendant Arentz engaged in outrageous conduct, carried out with willful and
25   conscious disregard for Plaintiff Dewayne Johnson’s rights, such that Plaintiff Dewayne Johnson
26   is entitled to compensatory and punitive damages. Plaintiff Dewayne Johnson is also entitled to
27   attorneys’ fees and costs. CAL. CIVIL CODE § 3344(a).
28


                                                        1
     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:19-cv-07919-JSC Document 1 Filed 12/03/19 Page 5 of 6



 1                                     THIRD CLAIM FOR RELIEF
 2     Misappropriation of Plaintiff’s Name and Likeness (California Common Law Right of
                                            Publicity)
 3
 4          21.     All of the foregoing paragraphs are re-alleged and incorporated herein for all

 5   purposes.

 6          22.     Defendant Arentz used Plaintiff Dewayne Johnson’s identity, including his name,

 7   likeness, photograph, and personal information for commercial advantage.

 8          23.     Defendant Arentz misappropriated Plaintiff Dewayne Johnson’s name, likeness

 9   photograph, and personal information to Defendant Arentz’s advantage.

10          24.     Plaintiff Dewayne Johnson did not consent to Defendant Arentz’s use of his name,

11   likeness, photograph, and personal information.

12          25.     Plaintiff Dewayne Johnson has suffered injury as a result.

13                                       PRAYER FOR RELIEF

14          WHEREFORE, Plaintiff respectfully prays that Plaintiff be awarded a judgment against

15   Defendant for the following:

16          a.      A preliminary and permanent injunction requiring Defendant to refrain from using

17   Plaintiff Dewayne Johnson’s name, likeness, photograph, and/or personal information in any

18   promotional, marketing, or advertising activities, including the removal of such information from

19   Defendant’s website.

20          b.      Any and all actual, consequential, incidental, and exemplary damages to which

21   Plaintiff may be entitled;

22          c.      Pre-judgment and post-judgment interest;

23          d.      Reasonable Attorney’s fees;

24          e.      Court costs; and

25          f.      Such other and further relief, legal and/or equitable, as to which Plaintiff may be

26   justly entitled.

27
28


                                                     1
     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
          Case 3:19-cv-07919-JSC Document 1 Filed 12/03/19 Page 6 of 6



 1
 2                                                       QUADRA & COLL, LLP
 3
 4   Dated: December 2, 2019                     By:     /s/ James A. Quadra
                                                         JAMES A. QUADRA
 5                                                       REBECCA M. COLL
 6                                                       Attorneys for Plaintiff Dewayne Johnson
 7
 8
                                   DEMAND FOR JURY TRIAL
 9
           Plaintiff hereby demands a trial by jury pursuant to Fed. R. Civ. P. 38.
10
11
                                                         QUADRA & COLL, LLP
12
13   Dated: December 2, 2019                     By:     /s/ James A. Quadra
14                                                       JAMES A. QUADRA
                                                         REBECCA M. COLL
15
                                                         Attorneys for Plaintiff Dewayne Johnson
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    1
     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
